         Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF WYOMING



RANCHERS CATTLEMEN ACTION
LEGAL FUND UNITED
STOCKGROWERS OF AMERICA,
TRACY and DONNA HUNT, d/b/a THE
MW CATTLE COMPANY, LLC, and
KENNY and ROXY FOX,

                  Petitioners,

vs.                                                                   Case No. 19-CV-205-F


UNITED STATES DEPARTMENT OF
AGRICULTURE, et al.

                  Respondents.


                                                  ORDER



        The only claim remaining in this case is Petitioners' (collectively, "R-CALF") claim

that Respondents (collectively "APHIS"^) violated the Administrative Procedure Act

(APA). More specifically, R-CALF alleges APHIS failed to comply with the Federal

Advisory Committee Act (FACA) which constitutes arbitrary and capricious agency action

in violation of the APA. CM/ECF Document (Doc.) 27, pp. 28-29.                             A more focused

statement ofthe issue presented is whether APHIS correctly determined that FACA did not

apply to its work with the Cattle Traceability Working Group (CTWG) and the Producer




 APHIS refers to Animal and Plant Health Inspection Service of the U.S. Department of Agriculture.
       Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 2 of 15




Traceability Council (PTC), See Doc. 47, p. 2. This issue requires the Court to decide

whether APHIS "established" or "utilized" these committees.

      To aid in this determination, R-CALF seeks to complete the agency record with

certain documents R-CALF received in response to a Freedom of Information Act (FOIA)

request. Doc. 52, 62.    R-CALF argues these documents are relevant to the FACA

"established" and "utilized" issues. APHIS opposes completion based primarily on a

merits argument as to the meaning of "established." The Court agrees with R-CALF that

its proffered documents for completion of the record are relevant to R-CALF's argument

as to the proper interpretation and application of "established" under FACA, For this

reason, the Court grants R-CALF's motions to complete the agency record and will

consider the documents supplied by R-CALF as part of the agency record. Doc. 52-1, 62-

1, 62-2, 62-3, 62-4 & 62-5.

                                       Background


      On October 4, 2019, R-CALF filed a Petition for Review of Agency Action and

Complaint for Declaratory Judgment and Injunctive Relief, challenging APHIS's issuance

of a 2019 "Factsheet" entitled "Advanced Animal Disease Traceability: A Plan to Achieve

Electronic Identification of Cattle and Bison." Doc. 1, R-CALF alleged the Factsheet

unlawfully mandated the use of radio frequency identification (RFID) eartags and

technology for certain categories of livestock. On October 25, 2019, APHIS posted a

statement on its website announcing that it had removed the Factsheet from its website, "as

it is no longer representative of current agency policy." (Doc. 11-3). This Court concluded
       Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 3 of 15




R-CALF's petition seekingrelief from the Factsheet was moot, and dismissed the case for

lack ofjurisdiction. Doc. 21.

       On R-CALF's Rule 60(a) motion, the Court granted leave for R-CALF to amend its

FACA claim. Doc. 26. A timely amended complaint and petition was filed. Doc. 27. That

filing led to a dispute concerning whether discovery on R-CALF's FACA claim would be

permitted. By Order, this Court reaffirmed that the case would proceed under a record

review rather than as a civil case where discovery is permitted. Doc. 46. The Order

concluded that FACA affords no private cause of action. Thus, all FACA violation claims

would proceed only under thejudicial review provision of the APA. Id.

       APHIS filed its administrative record on July 6, 2020 (Doc. 29), and supplemented

the record on August 28, 2020. Doc. 39. By Order entered December 23, 2020, the Court

allowed five extra-record documents submitted by R-CALF (Doc, 47-1, 47-2, 47-3, 47-4

and 47-6), to complete the agency record. Doc. 50. Consistent with this Order, the Court

will also consider six additional documents supplied by R-CALF. Doc. 52-1, 62-1, 62-2,

62-3, 62-4 & 62-5. The agency record and R-CALF's extra-record documents show the

following as to APHIS, the CTWG and the PTC relative to the issue of whether APHIS

"established" or "utilized" these two entities:

   1. In 2013, APHIS published a rule entitled "Traceability for Livestock Moving

       Interstate." AR 110. However, internal assessments by APHIS concluded that an

       electronic ID device (BID) was required for a truly effective Animal Disease

       Traceability (ADT) program. Administrative Record (AR) 112-114.
        Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 4 of 15




   2. APHIS established a State-Federal ADT Working Group^ in 2017 which provided

       recommendations to APHIS, including the recommendation that the United States

       "must move toward an EID system for cattle with a targeted implementation date of

       January 1, 2023." AR 124.            The recommendation also recognized that a

       comprehensive plan would be necessary to "address the multitude of very complex

       issues related to the implementation of a fully integrated electronic system" and "[a]

       specialized industry-lead task force with government participation should develop

       the plan...."/c/.

   3. APHIS also acknowledged "we must achieve an industry-driven, pro-traceability

       position that supports [EID]." To achieve this strategic goal, "APHIS officials must

       meet with industry leaders frequently and focus discussion on critical issues, while

       moving forward with any changes to the current system in a transparent manner."

       AR 139. APHIS anticipated it would "provide a lead role in communicating the

       issues at stake" and "[e]ncourage formation of an industry-led task force with input

       from animal health officials as needed." Id,

   4. In September 2017, a Strategy Forum on Livestock Traceability was held, funded

       in part and co-hosted by APHIS, Doc. 47-2, 47-4 at p. 3. Key recommendations

       from the State-Federal ADT Working Group were discussed, including the



^ In the original pleading (Doc. 1), R-CALF alleged that APHIS's activities relating to the State-
Federal Animal Disease Traceability Working Group violated FACA. In APHIS's motion to
dismiss R-CALF's original pleading, APHIS pointed out that R-CALF had not pled sufficient facts
to stablish that the ADT Working Group was a FACA advisory committee. In R-CALF's Amended
Complaint, Petitioners abandoned their FACA claims relating to the State-Federal ADT Working
Group and no longer allege that this entity is or was a FACA advisory committee. Doc. 27.
                                                4
        Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 5 of 15




        recommendation to put together a group of industry stakeholders in order to drive

        the ADT movement forward. AR 141; Doc. 47-4. Various APHIS employees

        actively participated in the Denver meeting. Doc. 47-1,47-2,47-4 at pp. 3 & 27.

    5. The executive committee for the NationalInstitute for Animal Agriculture (NIAA)^

        met on November 8, 2017 to form and name CTWG, and to discuss CTWG's

        membership. AR 385-87. The group discussed government involvement and was

        advised by NIAA's Chief Operating Officer that an APHIS official only wanted "to

        be kept up to speed/informed, and ... participate as needed." Id. The NIAA

        executive committee decided that cost would be a shared responsibility among the

       participants. Id. CTWG's goal was to advance ADT. AR 5, 385, 466, 491, 927-

        929; Doc. 47-4, p. 25.

   6. CTWG first met on November 20, 2017. AR 491. No APHIS officials attended.

        AR 5. However, CTWG desired to work in parallel with APHIS efforts. Id. APHIS

        officials were invited to a CTWG meeting on April 8,2019 to provide an update on

        current activities. AR 927-29.

    7. CTWG (and its various subgroups) met regularly. Its purpose was "to work

        collaboratively across the various segments of the cattle industry to enhance the

        traceability of animals for purposes ofprotecting animal health and market access."

        AR 491. In notes associated with CTWG, APHIS continued to envision moving

        forward with an EID system for effective traceability. AR 511. CTWG and APHIS



^NIAA is a nonprofit organization. Seehttps://www.animalagricuiture.org. R-CALF doesnot contend thatNIAA is
in any way a quasi-public organization such as the National Academy of Sciences.
   Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 6 of 15




   worked closely together, and CTWG made frequent recommendations on ADT and

   EID technology. AR 795, 830-35, 867, 872-73, 884-87.

8. Internal dissension arose within CTWG, with some participants believing CTWG

   had served its purpose or reached a point of diminishing returns. AR 869, 879, 882,

   915. 929, 957. APHIS expressed a concern with how the dialogue would continue

   and an interest in an alternative to CTWG. AR 879. One APHIS official observed,

   "I don't know what the next group might look like or how we pull them together

   but something we should consider. It just wont [sic] be able to have NIAA/Katie

   Ambrose appearing as the helm." AR 901.

9. APHIS was advised that the "Producers Council" was "a spinoff' from the CTWG,

   and that this spinoff group would be announced at the April 8, 2019 NIAA Annual

   Conference. AR 914-915, AR 869, 892,1018-1021. The co-chairs of the Producers

   Council were cattle industry representatives who previously served on CTWG. AR

   915. These co-chairs were tasked with putting together "a small, action oriented

   group withthe singular goal of looking at the work [CTWG has] done, andthe work

   yet to be done, uniquely through the eyes of the producers we all serve." Id,

10.The Producers Council (also referred to as the Producer Traceability Council (PTC))

   first met on May 6-7, 2019. AR 921. An APHIS official attended the meeting and

   was asked to be identified as a "government liaison" and "non-voting member." AR

   332, 921, 933. NIAA commented to an APHIS official that the APHIS official

   underestimated her value to PTC as she was able to answer many questions that

   would have gone unanswered and slowed the process further. AR 945. One or more
       Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 7 of 15




      APHIS officials attended meetings with PTC. AR 968, 988, 1013, 1018. APHIS

      edited minutes for at least one meeting. AR 1061-63.

   11. By press release dated May 15,2019, the PTC announced it had reached consensus

      on two major points to increase the number of cattle identified in the United States.

      AR 948. One point was to select High Frequency/Ultra High Frequency radio

       identification system and timeline for adoption of the system to mirror the US

      Department of Agriculture's timeline for sunsetting of metal tags with complete

       implementation no later than January 1, 2023. Id.

   12. Throughout 2018-19, CTWG andPTC sentAPHIS a regularstreamof RFID-related

      technical advice, approved by formal votes of those committees. AR 864-867

      (CTWG); AR 335-36 (PTC).

                                       Discussion


      The Federal Advisory Committee Act ("FACA"), 5 U.S.C. App. 2 § 1, was enacted

by Congress in 1972 based upon "a desire to assess" the need for the "numerous

committees, boards, commissions, councils, and similar groups which have been

established to advise officers and agencies in the executive branch of the Federal

Government." Public Citizen v. United States Dep't of Justice, 491 U.S. 440, 445-46

(1989) (citing 5 U.S.C. § 2(a)). The purpose of FACA is "to ensure that new advisory

committees be established only when essential and that their number be minimized; that

they be terminated when they have outlivedtheir usefulness; that their creation, operation,

and duration be subject to uniform standards and procedures; that Congress and the public
       Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 8 of 15




remain apprised of their existence, activities, and cost; and that their work be exclusively

advisory in nature." Public Citizen, 491 U.S. at 446 (citing 5 U.S.C. § 2(b)).

       An "advisory committee" is defined by FACA as "any committee, board,

commission, council, conference, panel, task force, or other similar group" or

subcommittee, which is ^^established or utilized " by the President, or by one or more

agencies "in the interest of obtaining advice or recommendations for the President or one

or more agencies or officers of the Federal Government," except a committee composed of

wholly full-time, or permanent officers or employees of the Federal Government. 5 U.S.C.

§ 3 (emphasis added). FACA constrains the establishment of advisory committees in that

such committees shall not be established unless specifically authorized by statute, by the

President or by an agency head through an established procedure. 5 U.S.C. § 9(a).

       FACA also imposes specific operational requirements on advisory committees such

as: keeping detailed minutes of its meetings, § 10(c); requiring that those meetings be

chaired orattended by an officer or employee of theFederal Government who is authorized

to adjourn any meeting when such an adjournment is in the public interest, § 10(e);

requiring the advisory committee to provide advance notice of meetings and that the
meetings be open tothe public, § 10(a); requiring that advisory committee minutes, records

and reports be made available to the public, provided they do not fall within one of the

Freedom of Information Act exceptions, and the Government does not choose to withhold

them, § 10(b); and the advisory committees must be fairly balanced in terms of the points

of view represented and the functions performed, §§ 5(b)(2),(c). Public Citizen, 491 U.S.

at 446-47.

                                             8
       Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 9 of 15




   A. Did APHIS "establish " CTWG or PTCfor purposes ofFACA?

       R-CALF argues the Administrative Record establishes as a matter of law that

APHIS "established" CTWG and PTC in the interest of obtaining advice or

recommendations and thus both are subject to FACA's requirements. According to R-

CALF, both came into existence solely because of APHIS's stated policy goals and efforts

to have an industry-led task force with government employee participation to develop a

comprehensive plan related to the implementation of a fully integrated EID system.

According to R-CALF, both committees then pursued the precise agenda dictated to them

by APHIS. R-CALF argues Public Citizen did not interpret the meaning of "established"

as that was not at issue, but that the Court referenced the Senate Report's explanation that

the phrase "established or organized" should be construed broadly:

       Like the House Report, the accompanying Senate Report stated that the phrase
       "established or organized" was to be understood in its ""most liberal sense^ so that
       when an officer brings together a group by formal or informal means, by contract
       or other arrangement, and whether or not Federal money is expended, to obtain
       advice and information, such group is covered by the provisions of this bill."

Id, at 461 (citing S. Rep. No. 92-1098, p.8 (1972)) (bolded emphasis added).

       The government argues for a narrow interpretation of FACA, and relies on out-of-

circuit authority which has interpreted Public Citizen to conclude that an agency does not

"establish" an advisory committee unless it directly or actually forms the committee. See,

Byrdv. U.S. Env'l Protection Agency, 174 F.3d 239, 245 (D.C. Cir. 1999);Judicial Watch,

Inc. V. U.S. Dept. of Commerce, 736 F. Supp. 2d 24, 32-33 (D.D.C. 2010) (citing Byrd)\

VoteVets Action Fund V. U.S. Dep't of Veterans Affairs, 414 F. Supp. 3d 61,68-71 (D.D.C.

2019). Thus, according to APHIS, it is not enough that an agency conceived of the need
      Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 10 of 15




for a committee. Because APHIS did not select the membership of either group, was not

present at the organizational meeting of CTWG, was not involved in the "spinoff of PTC

from CTWG, and took no action to directly or actually form either group, it did not

"establish" CTWG or PTC.


       This Court starts with Public Citizen to derive the appropriate interpretation of

"established" as used in FACA. While "established" may not be as "woolly" as "utilized,"

(Public Citizen, 491 U.S. at 452), Public Citizen instructs against a literalistic meaning of

5 U.S.C. § 3(2). Id. at 463-64.        Therefore, this Court will consider evidence of

congressional intentto lendthe term "established" its properscope. After all, the Supreme

Court instructed that "[c]lose attention to FACA's history is helpfiil, for FACA did not

flare on the legislative scene with the suddenness of a meteor." Id. at 455. In its analysis

of FACA's history, the Court found Executive Order No. 11007, 3 CFR 573 (1959-1963

Comp.) particularly useftil:

       President Kennedy issued Executive Order No. 11007 . . . which governed the
       fiinctioning of advisory committees until FACA's passage. Executive Order No.
       11007 is the probable source of the term "utilize" as later employed in FACA. The
       Orderapplied to advisory committees "formed by a department or agency of the
       Government in the interest of obtaining advice or recommendations," or "not
       formed by a department or agency, but only during any period when it is being
       utilized by a department or agency in the same manner as a Government-formed
       advisory committee." § 2(a) (emphasis added). To a large extent, FACA adopted
       wholesale the provisions of Executive Order No. 11007.

Id. at 456-457 (bolded emphasis added). The Court then concluded that FACA's legislative

purpose "could be accomplished, however, without expanding the coverage of Executive

Order No. 11007to include privately organized committeesthat received no federal funds."



                                             10
       Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 11 of 15




Id. at 459. Further, in considering the term "utilized" by an agency, the Court contrasted

the term "established" in the following way:

       This inference [that Executive Order No. 11007 did not encompass the ABA
       Committee] draws support from the earlier House Report which instigated the
       legislative efforts that culminated in FACA. That Report complained that
       committees "utilized" by an agency - as opposed to those established directly by
       an agency - rarely complied with the requirements of Executive Order No. 1107.
       See H.R. Rep. No. 91-1731, supra, at 15. ... There is no indication in the Report
       that a purely private group like the APA Committee that was not formed by the
       Executive, accepted no public funds, and assisted the Executive in performing a
       constitutionally specified task committed to the Executive was within the terms of
       Executive Order No. 11007 or was the type of advisory entity that the legislation
       was urgently needed to address.

Id. at 460 (emphasis added).

       The Supreme Court then shifted its focus to the Senate bill which "grew into

FACA."at 461.


       Like the House Report, the accompanying Senate Report stated that the phrase
       "established or organized" was to be understood in its "most liberal sense, so that
       when an officer brings together a group by formal or informal means, by contract
       or other arrangement, and whether or not Federal money is expended, to obtain
       advice and information, such group is covered by the provisions ofthis bill." S.Rep.
       No. 92-1098, supra, at 8. While the Report manifested a clear intent not to restrict
       FACA's coverage to advisory committees funded by the Federal Government, it did
       not indicate any desire to bring all private advisory committees within FACA's
       terms.


Id. Then, in explaining its conclusion in the last sentence, the Supreme Court referenced

"groups organized by, or closely tied to, theFederal Government, and thus enjoying quasi-

public status." Id.

       The Supreme Court then turned to the complete phrase, "established or utilized:"

       It is true that the final version of FACA approved by both Houses employed the
       phrase "established or utilized," andthatthis phrase ismore capacious thantheword
       "established" or the phrase "established or organized." But its genesis suggests that
                                               11
         Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 12 of 15




         it was not intended to go much beyond those narrower formulations. ... In the
         section dealing with FACA's range of application, the Conference Report stated:
         "The Act does not apply to persons or organizations which have contractual
         relationships with Federal agencies nor to advisory committees not directly
         established by or for such agencies.'" Id., at 10 (emphasis added). The phrase "or
         utilized" therefore appears to have been added simply to clarify that FACA applies
         to advisory committees established by the Federal Government in a generous sense
         of that term, encompassing groups formed indirectly by quasi-public organizations
         such as the National Academy of Sciences "for" public agencies as well as "by"
         such agencies themselves.

Id. at 461-462 (emphasis in original). Finally, in explaining the proper interpretation of

"utilized," the Supreme Court stated, "[a]nd it comports well with the initial House and

Senate bills' limited extension to advisory groups 'established,' on a broad understanding

of that word, by the Federal Government, whether those groups were established by the

Executive Branch or by statute or whether they were the offspring of some organization

created or permeated by the Federal Government."Id. at 463.

         From Public Citizen, this Court concludes that the term "established" should not be

read beyond a narrower formulation consistent with Executive Order No. 11007 with the

limited expansions'^ recognized by the Supreme Court. Thus, a group which is not directly

formed by a government agency (or by a quasi-public organization such as the National

Academy of Sciences for a government agency) is not a committee "established" by the

government within FACA's terms. Further, in several comments from Public Citizen, the

Supreme Court also placed some significance on funding by the government (with the

exception of quasi-public entities).




** These expansions are not applicable in this case.
                                                       12
       Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 13 of 15




       Applying these conclusions to the facts derived from the Administrative Record, it

seems clear that APHIS wanted, needed, envisioned and recommended the creation of an

industry-led group (like CTWG and PTC) to work in furtherance of APHIS's objective to

improve the effectiveness of the ADT program and move toward an BID system for cattle

consistent with APHIS's targeted implementation date of January 1, 2023. APHIS also

worked with both entities, and corrected work product produced by the entities. However,

notwithstanding R-CALF's arguments to the contrary, there is no evidence to suggest that

either group was directly formed by APHIS. More specifically, it is not persuasive to find

that APHIS directly formed CTWG at the September 2017 Strategy Forum on Livestock

Traceability. APHIS presented slides at the 2017 Traceability Forum, and CTWG was

formed "as an outcome of that Forum. AR 5. But it was not directly formed by APHIS at

or after that Forum. Rather, it was formed by and composed of industry leaders, as was

PTC.M; AR331-32, 921.

       Further, while R-CALF argues that APHIS officials were members of CTWG and

PTC, that fact is not established. Considering the totality of the Administrative Record,

the Court finds that APHIS was not a member of either group, but rather it ftjnctioned to

provide input and to help focus the groups, as well as a resource for the groups.

Notwithstanding whether either group was purely private, there is no dispute that neither

group was funded byAPHIS. There is also nodispute thatbothgroups were ledbyindustry

representatives andbothwere comprised (if notintotal, thenby a vast majority) of industry

representatives.



                                            13
      Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 14 of 15




      In summary, considering the term "established" and applying a narrower rather than

literalistic interpretation, the Court concludes APHIS did not establish either CTWG or

PTC for the purposes or application of FACA.

   B. Did APHIS "utilize " CTWG or PTCfor purposes ofFACA?

          Turning again to Public Citizen, an agency "utilizes" a group, as that term is

   used in FACA, only if the group is "amenable to . . . strict management by agency

   officials." Public Citizen, 491 U.S. at 457-58.    This is also reflected in federal

   regulations, which state:

      Utilized for purposes of [FACA], does not have its ordinary meaning. A committee
      that is not established by the Federal Government is utilized within the meaning of
      [FACA] when the President or a Federal office or agency exercises actual
      management or control over its operation.

41 C.F.R. § 102-3.25.

      As noted above, the Administrative Record demonstrates only that CTWG and PTC

were advancing the same objective as APHIS in support of an effective ADTprogram, and

they were operating for the most part on parallel tracks with APHIS. APHIS participated

in certain meetings to provide inputand help focus the groups, and editedthe workproduct

of thegroups. However, nothing intheAdministrative Record supports the conclusion that

APHIS exercised actual management or control over the operations of either CTWG or

PTC. Given this, the Court concludes APHIS did not utilize either CTWG or PTC for the

purposes or application of FACA.




                                           14
      Case 1:19-cv-00205-NDF Document 68 Filed 05/13/21 Page 15 of 15




                                            Conclusion


       For the foregoing reasons, the Court has completed the agency record as requested

by R-CALF, and will consider the documents supplied by R-CALF as part of the agency

record. See Doc. 47-1, 47-2, 47-3, 47-4, 47-6, 52-1, 62-1, 62-2, 62-3, 62-4 & 62-5. The

Court further concludes that CTWG and PTC are not subject to FACA. Based on this

conclusion, there is no violation of the Administrative Procedure Act and no injunction is

appropriate.

       Therefore, it is HEREBY ORDERED that

       Plaintiffs Supplemental Motion for Completion of Record (Doc. 52) is

GRANTED; and

       Plaintiffs Second Supplemental Motion for Completion of Record (Doc. 62) is

GRANTED; and

       Plaintiffs Amended Complaint for Violation of the Federal Advisory Committee

Act (Doc. 27) is DISMISSED WITH PREJUDICE.

       Judgement shall enter for the Defendants.

       Dated this 13^*^ day of May, 2021.




                                  NANCY D. FREUDENTHAL
                                   UNITEb^STATES DISTRICT JUDGE




                                              15
